J-S84018-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
                  v.                     :
                                         :
                                         :
DAVID LESLIE BARKSDALE                   :
                                         :
                   Appellant             :    No. 201 MDA 2017

         Appeal from the Judgment of Sentence December 9, 2016
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0003560-2015


BEFORE: SHOGAN, J., LAZARUS, J., and OTT, J.

MEMORANDUM BY LAZARUS, J.:                           FILED MARCH 06, 2018

     David Leslie Barksdale appeals from his judgment of sentence, entered

in the Court of Common Pleas of Dauphin County, after a jury found him guilty

of first-degree murder. Upon careful review, we affirm.

     The trial court set forth the facts of this case as follows:

     On June 25, 2014, Officer Duane Pyles responded to a dispatch
     call indicating there was a previously reported missing person and
     a strange odor in a basement. He and his partner arrived at the
     scene and[,] upon knocking on the door, were greeted by two
     residents of the home, as well as a stench that made it clear to
     him that there was something dead in the home. One of the
     residents, David Barksdale, indicated he believed he had seen an
     ankle in the back of the basement. Suffice it to say, Officer Pyles
     made his way to the basement and saw maggots crawling away
     from the back corner. Officer Pyles thought he saw something
     under a board so[,] using his baton[,] he lifted the board a bit and
     saw what he recognized as a human joint. Officer Pyles and his
     partner backed out of the basement and called a supervisor to the
     scene.
J-S84018-17


      The body was identified as [83-year-old] Peggy Swann. She had
      previously been reported missing by Barksdale. On June 8, 2014,
      Barksdale and a few friends got into an argument. Barksdale was
      called names and[,] in defending himself[,] indicated that he was
      sleeping with Ms. Swann, amongst others. The friends, Bonita
      Crummel and Michelle Black, were concerned and called Ms.
      Swann to ask if she was sleeping with Barksdale. She told them
      she was but it was not by choice. They agreed on a course of
      action that included meeting with Peggy the following day and
      reporting this to the Dauphin County Area Agency on Aging
      (hereinafter “[Agency]”). Then they told Barksdale that they were
      reporting him to [the Agency]. Barksdale was angry and yelled at
      them and then hung up the phone. They called back several times
      to no avail.

      They did make the report to [the Agency] on June 9, 2014;
      however, because they were unable to make contact with Peggy,
      they did not go to the planned meeting. [The Agency] then went
      out to make contact with Peggy; however, they were unable to
      locate her. In the late night of June 9 or early June 10, Barksdale
      called Bonita Crummel to tell her that Peggy was missing.

Trial Court Opinion, 5/9/17, at 1-2 (citations to record omitted).

      Approximately nine months after Swann’s body was discovered,

Barksdale was arrested and charged. A jury trial was held on December 7-9,

2016, at which time the Commonwealth proceeded on the theory that

Barksdale murdered Swann because he was aware that the Agency was about

to begin an investigation into the nature of his sexual relationship with the

victim, as well as possible financial abuse. Barksdale was found guilty of first-

degree murder on December 9, 2016, and the court sentenced him that same

day to a term of life imprisonment. Barksdale’s post-sentence motions were

denied and this timely appeal followed. Both Barksdale and the trial court

have complied with Pa.R.A.P. 1925.

      On appeal, Barksdale raises the following issues for our review:

                                      -2-
J-S84018-17


      1. Did not the [trial] court err in barring [Barksdale] from fully
         presenting his third-party-guilt defense by preventing [the]
         introduction of the named third-party’s recent conviction for
         aggravated assault against a female victim and by restricting
         the relevance of the [third party’s] recent robbery convictions?

      2. Did not the [trial] court err in overruling [Barksdale’s] objection
         to irrelevant evidence describing the district attorney’s and
         police’s motive in deciding on the timing of the filing [of] the
         instant homicide charges?

      3. Did not the [trial] court err in denying [Barksdale’s] motion in
         limine to bar the introduction of irrelevant evidence regarding
         his engaging in sex – either consensual or non-consensual –
         with the 83-year-old [victim]?

      4. Did not the [trial] court err in denying [Barksdale’s] motion in
         limine to exclude reference to [the victim’s] statements by two
         Commonwealth witnesses when such statements constituted
         hearsay not admissible under any exception?

      5. Did not the [trial] court abuse its discretion by failing to grant
         [Barksdale] a new trial on the basis that the guilty verdict was
         against the weight of the evidence when the totality of the
         evidence on the core issues of the trial was unreliable,
         contradictory, and incredible?

Brief of Appellant, at 5-6.

      Barksdale first claims that the trial court erred in precluding him from

introducing evidence of a third party’s recent conviction for a similar crime

and by limiting the purpose for which evidence of that third party’s recent

robbery convictions could be used.      For the following reasons, his claim is

meritless.

      Our standard of review is well-settled:

      The admissibility of evidence is within the sound discretion of the
      trial court, and this Court will not reverse a trial court’s decision
      concerning admissibility of evidence absent an abuse of the trial
      court’s discretion. An abuse of discretion will not be found based


                                      -3-
J-S84018-17


      on a mere error of judgment, but rather exists where the court
      has reached a conclusion which overrides or misapplies the law,
      or where the judgment exercised is manifestly unreasonable, or
      the result of partiality, prejudice, bias or ill-will.

Commonwealth v. Alicia, 92 A.3d 753, 760 (Pa. 2014) (internal citations

omitted).

      “A defendant has a fundamental right to present evidence provided that

it is relevant and not subject to exclusion under one of our established

evidentiary rules.” Commonwealth v. McGowan, 635 A.2d 113, 115 (Pa.

1993). “It is well established that evidence which tends to show that the crime

for which an accused stands trial was committed by someone else is relevant

and admissible.” Id. (citations omitted).

      At trial, Barksdale’s defense was based largely on his assertion that an

individual named Benjamin Palmer actually killed Swann during the course of

a robbery. Palmer testified at trial that he had gone to Swann’s house on the

day she disappeared, but had left when she did not answer her door. Another

witness, a neighbor of Swann, contradicted Palmer’s testimony, testifying that

he had seen Palmer exiting Swann’s back door on that date.

      On July 19, 2014, just over a month after Swann disappeared, Palmer

was arrested for multiple robberies, one of which included an aggravated

assault. In 2015, Palmer pled guilty to those charges.      At trial, Barksdale

sought to introduce evidence regarding the robberies, and particularly the one

involving the aggravated assault, because they were proximate in time to

Swann’s murder and the latter offense involved “levels of similarity,” in that



                                     -4-
J-S84018-17



robbery was a motive and it involved facial injury to a female victim. Brief of

Appellant, at 43.

      The trial court precluded Barksdale from presenting evidence regarding

the aggravated assault/robbery under an established rule of evidence,

specifically Pa.R.E. 404(b), and limited the use of the robbery convictions to

impeachment of Palmer for crimen falsi pursuant to Pa.R.E. 609.

      Rule 404(b) provides, in pertinent part, as follows:

      (b) Crimes, Wrongs or Other Acts.

         (1) Prohibited Uses. Evidence of a crime, wrong, or other
         act is not admissible to prove a person’s character in order
         to show that on a particular occasion the person acted in
         accordance with the character.

         (2) Permitted Uses. This evidence may be admissible for
         another purpose, such as proving motive, opportunity,
         intent, preparation, plan, knowledge, identity, absence of
         mistake, or lack of accident. In a criminal case this evidence
         is admissible only if the probative value of the evidence
         outweighs its potential for unfair prejudice.

Pa.R.E. 404(b)(1)-(2). This rule deals exclusively with the evidence of crimes,

wrongs or acts which a party seeks to admit to prove something about an

accused, a complainant or a witness. Commonwealth v. Thompson, 779
A.2d 1195, 1201 (Pa. Super. 2001).       “[E]vidence of prior bad acts, while

generally not admissible to prove bad character or criminal propensity, is

admissible when proffered for some other relevant purpose so long as the

probative value outweighs the prejudicial effect.” Commonwealth v. Hicks,

156 A.3d 1114, 1125 (Pa. 2017), cert. denied sub nom. Hicks v.



                                     -5-
J-S84018-17



Pennsylvania, 138 S. Ct. 176 (2017) (citations omitted). In this case, Palmer

appeared as a witness and, as such, his testimony was subject to the

limitations imposed by Rule 404(b).

     However, our courts have “long recognized an exception to the general

inadmissibility of other crimes evidence where there is a striking similarity—

or logical connection—between the proffered prior bad acts and the underlying

charged crime.” Id. In Commonwealth v. Palagonia, 868 A.2d 1212 (Pa.

Super. 2005), this Court held that:

     [C]riminal defendants are entitled to offer evidence that some
     other person committed a similar crime at or around the same
     time they are alleged to have committed a crime. Evidence to
     establish this fact is admissible after consideration of two distinct
     factors that coalesce to establish its relevance and probative
     value. Commonwealth v. Nocero, [] 582 A.2d 376 ([Pa.
     Super.] 1990)[.] Those factors are: (1) the lapse of time between
     the commission of the two crimes; and (2) the resemblance
     between the methodologies of the two crimes. Id. at 378. Thus,
     even if the time lapse between commission of the crimes is brief .
     . ., the evidence is not admissible unless the nature of the crimes
     is “so distinctive or unusual as to be like a signature or the
     handiwork of the same individual.” Id.

Palagonia, 868 A.2d at 1216.

     Barksdale argues that the normal evidentiary rules, in particular Rule

404(b) and the “signature crime” exception, “cannot be applied with equal

force to the admission of third-party-guilt evidence by a criminal defendant

without offending the constitutional rights identified in Holmes v. South

Carolina, [547 U.S. 319 (2006)].” Brief of Appellant, at 41. In Holmes, the

defendant was prosecuted for the beating, rape, robbery, and murder of an



                                      -6-
J-S84018-17



elderly woman. The prosecution relied heavily on forensic evidence, including

a palm print, fiber evidence, and DNA evidence, as well as testimony that the

defendant had been seen near the victim’s home within an hour of the fatal

attack. As part of his defense, Holmes sought to introduce evidence that the

state’s forensic evidence had been contaminated or tampered with in an

attempt to frame him. He also sought to introduce testimony from several

witnesses who had either seen a third party in the victim’s neighborhood on

the morning of the crime, or had heard the third party acknowledge his own

guilt in the crime.

      The trial court excluded the third-party-guilt evidence on the basis of a

South Carolina Supreme Court case, State v. Gregory, 16 S.E.2d 532 (S.C.

1941), which held that third-party-guilt evidence is admissible if it raises a

reasonable inference or presumption as to the defendant’s own innocence, but

not if it merely “casts bare suspicion upon another.” Id. at 324. The South

Carolina Supreme Court affirmed, relying on Gregory, as well as a subsequent

case, State v. Gay, 541 S.E.2d 541 (S.C. 2001). In Gay, the South Carolina

court drastically extended the rule in Gregory by looking not only at whether

the proffered defense evidence raised a reasonable inference or presumption

of innocence, but also at the strength of the prosecution’s case. Because the

state presented “strong” evidence of Gay’s guilt – in particular, strong forensic

evidence – the court concluded that Gay’s proffered evidence did not raise the

necessary reasonable inference of innocence and, thus, excluded the

evidence.

                                      -7-
J-S84018-17



        The U.S. Supreme Court reversed. In doing so, the Court noted several

prior cases in which it had overturned state rules excluding defense evidence

on the basis that they were “‘arbitrary’ rules, i.e., rules that excluded

important defense evidence but that did not serve any legitimate interests.”

Holmes, 547 U.S. at 325. The Court concluded its survey of prior cases by

stating:

        [w]hile the Constitution . . . prohibits the exclusion of defense
        evidence under rules that serve no legitimate purpose or that are
        disproportionate to the ends they are asserted to promote, well-
        established rules of evidence permit trial judges to exclude
        evidence if its probative value is outweighed by certain other
        factors such as unfair prejudice, confusion of the issues, or
        potential to mislead the jury.

Id. at 326.

        Turning to the South Carolina rule first enunciated in Gay and applied

in the South Carolina Supreme Court to bar Holmes’ evidence, the Court noted

that:

        Under [the Gay] rule, the trial judge does not focus on the
        probative value or the potential adverse effects of admitting the
        defense evidence of third-party guilt. Instead, the critical inquiry
        concerns the strength of the prosecution’s case:             If the
        prosecution’s case is strong enough, the evidence of third-party
        guilt is excluded even if that evidence, if viewed independently,
        would have great probative value and even if it would not pose an
        undue risk of harassment, prejudice, or confusion of the issues.

Id. at 329. The Court went on to hold that

        by evaluating the strength of only one party’s evidence, no logical
        conclusion can be reached regarding the strength of contrary
        evidence offered by the other side to rebut or cast doubt. Because
        the rule applied by the [South Carolina] Supreme Court in this
        case did not heed this point, the rule is “arbitrary” in the sense

                                       -8-
J-S84018-17


      that it does not rationally serve the end that the Gregory rule and
      other similar third-party guilt rules were designed to further.

Id. at 331.    As such, the Court concluded the rule “violates a criminal

defendant’s right to have ‘a meaningful opportunity to present a complete

defense.’” Id., citing Crane v. Kentucky, 476 U.S. 683, 690 (1986).

      In light of the Court’s holding in Holmes, Barksdale posits that the

proffered evidence of Palmer’s guilt is admissible as evidence of third-party

guilt, even if it would otherwise be excludable under Rule 404(b) and even if

it does not rise to the level of the “signature crime” exception as explained in

Palagonia. Barksdale is entitled to no relief.

      In Barksdale’s view, Holmes essentially eviscerates the rules of

evidence as applied to defense evidence. Barksdale’s reading is overbroad.

Rather than giving defendants carte blanche to present any third-party-guilt

evidence “unless it is remote or speculative,” Brief of Appellant, at 41, Holmes

merely invalidates those state evidentiary rules that exclude pivotal defense

evidence   without   serving   any   legitimate   state   interest   or   that   are

disproportionate to the ends they are designed to promote.

      Here, the “signature crime” exception to Rule 404(b) serves the

legitimate end of excluding evidence of a witness’s prior bad acts unless there

is a close factual nexus sufficient to demonstrate the relevance of the prior

bad acts to the crime in question. In the absence of such a rule, a defendant

could present tenuous, speculative, or remote evidence of another’s guilt, not

necessarily probative of his own innocence, and possibly tending to confuse



                                      -9-
J-S84018-17



the issues and mislead the jury. Accordingly, the “signature crime” exception

does not violate the rule set forth in Holmes and may be applied to bar

Barksdale’s evidence. We now consider whether the evidence was properly

excluded.

      Here, when compared to the instant victim’s murder, Palmer’s crimes

were not “so distinctive or unusual as to be like a signature.”   Palagonia,

supra. Barksdale’s defense theory was that Palmer – who admitted to being

at the victim’s house on the day she disappeared – murdered the victim during

a “robbery gone bad.” To that end, Barksdale sought to introduce evidence

of Palmer’s prior convictions for robberies and an aggravated assault that

occurred near the time of the victim’s disappearance and murder. Specifically,

during one of Palmer’s robberies, he chased the female victim into a bathroom

at knifepoint and she ended up with scratches on her face.        Palmer was

convicted of aggravated assault for this incident. Because the female victim

in this matter received traumatic injuries to the face, Barksdale asserts that

there were sufficient “levels of similarity” with the prior crimes that the

evidence should be admitted as proof of third-party guilt. We disagree.

      First, there was no evidence presented to show that the victim in the

instant case was robbed, or that robbery was a motive for the crime. Second,

although the victim in this matter had injuries to her face, they were

significantly more serious and extensive than scratches. The victim suffered

30 rib fractures, facial fractures, all caused by blunt force trauma, and a

fracture to the hyoid bone, caused by strangulation. Third, Palmer did not

                                    - 10 -
J-S84018-17



murder any of his robbery victims, while the victim in this case was strangled

to death. In sum, the only similarity between Palmer’s prior offenses and the

instant crime was that the victims were all female. This fact, alone, does not

establish similarities that are “so distinctive or unusual as to be like a signature

or the handiwork of the same individual.” See id. Accordingly, the trial court

did not err or abuse its discretion in excluding evidence of Palmer’s conviction

for aggravated assault and limiting the use of his robbery convictions to

impeachment for crimen falsi.

       Next, Barksdale claims that the trial court erred in overruling his

objection to testimony by Detective Jason Paul explaining the timing of the

filing of the homicide charges in this matter. In particular, Barksdale objects

to testimony by Detective Paul that he and the prosecutor decided to file

charges when they did because Barksdale had been making threats to

witnesses Tracy Lynn Mitchell and Kathy DeHaven and Detective Paul “thought

it was unsafe to have him out there with his threats.”1 N.T. Trial, 12/8/16, at


____________________________________________


1 Detective Paul had not arrested Barksdale earlier because he had been
cooperating with the police and continued to speak to them. Detective Paul
testified as follows:

       [DET. PAUL]: Every time we’d ask him to come down, he would.
       He was holdin’ press conferences and talkin', He was leavin' voice
       mails for us. So if he wanted to keep talkin', we'd keep listenin'.

       Q: And that — is that a very valuable investigative tool, the words
       of the prime suspect?



                                          - 11 -
J-S84018-17



879.    Barksdale argues that the testimony amounts to vouching for the

veracity of Mitchell and DeHaven and references Detective Paul and the

prosecutor’s personal belief that Barksdale was an actual threat to Mitchell

and DeHaven.        Barksdale argues that the testimony was irrelevant and

inadmissible under Pa.R.E. 401 and 402. Barksdale is entitled to no relief.

       As the trial court conceded in its Rule 1925(a) opinion, Detective Paul’s

testimony as to why he arrested Barksdale when he did was irrelevant.

However, any error on the part of the trial court in not sustaining Barksdale’s

objection was harmless.           Both Mitchell and DeHaven testified, without

objection, to the threats made to them by Barksdale.        Such evidence of a

defendant’s threats against a Commonwealth witness is admissible to

demonstrate consciousness of guilt. Commonwealth v. Markle, 361 A.2d
826, 831 (Pa. Super. 1976); see also Commonwealth v. Jones, 658 A.2d
746, 748 (Pa. 1995). Moreover, we do not agree that Detective Paul’s brief

reference to his concern for the safety of Mitchell and DeHaven amounted to

“vouching” for their general veracity as witnesses. It is a police officer’s job

to take allegations of witness intimidation seriously and, as the trial court
____________________________________________


       A: Yes. I mean, a lot of times we can’t talk to our prime suspects.
       They don't want to talk to us. He was calling and wantin’ to talk
       to us any time. So if he wanted to talk, I would listen.

       Q: The more he talks, the better for you?

       A: Yes.

N.T. Trial, 12/8/16, at 878.


                                          - 12 -
J-S84018-17



reasoned, “it is the logical conclusion that a jury would make had the

testimony been [simply] that he was arrested after the neighbors came to

police.” Trial Court Opinion, 5/5/17, at 9. Accordingly, this claim merits no

relief.

          We address Barksdale’s next two claims together, as they both involve

his assertion that the trial court erred in denying his motion in limine to bar

the introduction of evidence regarding his sexual relationship with the victim.

The Commonwealth sought to introduce the evidence as proof of motive to kill

the victim; specifically, that Barksdale killed the victim because the Agency

commenced an investigation based on allegations that Barksdale was coercing

the victim into a sexual relationship. Barksdale asserts that the evidence was

hearsay, irrelevant, and unfairly prejudicial, arguing that

          the subject matter of sexual relations between Mr. Barksdale and
          [the victim] – even consensual relations – engenders an emotional
          reaction based on hatred and contempt. There was a 34-year
          difference in their ages. Even at the earliest stage of their
          relationship, [the victim] was already a senior citizen (71[]years[-
          ]of[-]age) and Mr. Barksdale was still relatively youthful
          (37[]years[-]of[-]age). Although consensual relations between
          such persons is lawful, it is so outside the norm of common
          experience that it approaches the level of “taboo.”

Brief of Appellant, at 50. Barksdale argues that unfair prejudice could have

been minimized by permitting the Commonwealth to prevent evidence that

the Agency was investigating “abuse” generally, but omit reference to the

sexual nature of the allegations.




                                         - 13 -
J-S84018-17



       Under Pennsylvania Rules of Evidence 801 and 802, an out-of-court

statement is inadmissible as hearsay if it is being offered to prove the truth of

the matter asserted in the statement. Pa.R.E. 801, 802. However, an out-

of-court statement is not hearsay when it has a purpose other than to convince

the fact finder of the truth of the statement. Commonwealth v. Busanet,

54 A.3d 35, 68 (Pa. 2012). A statement is not hearsay when it is offered to

show the effect on the listener. Id. Moreover, an out-of court statement by

a murder victim may be admitted to establish the motive of the defendant

when those statements are not offered to prove the truth of the matter

asserted. Commonwealth v. Stallworth, 781 A.2d 110, 118 (Pa. 2001).

       Similarly, evidence of a defendant’s prior bad acts may be admissible to

demonstrate motive under Rule 404(b)(2).2 The admission of such evidence

is within the sound discretion of the trial court, and will be reversed only upon

a showing of an abuse of that discretion.          Id., citing Commonwealth v.

Miles, 681 A.2d 1295, 1304 (Pa. 1996). Evidence concerning the relationship

between the defendant and the victim may be relevant and admissible to

prove ill will, malice, or motive. Id., citing Commonwealth v. Myers, 609
A.2d 162, 164 (Pa. 1992).


____________________________________________


2 Under Rule 404(a), evidence of a crime, wrong, or other act is inadmissible
to prove a person’s character or tendency to behave in accordance therewith.
However, under Rule 404(b), such evidence is admissible to prove motive,
opportunity, intent, preparation, plan, knowledge, identity, absence of
mistake, or lack of accident, where the probative value of the evidence
outweighs its potential for unfair prejudice.

                                          - 14 -
J-S84018-17



      Here, the trial court properly admitted the evidence of Barksdale’s

sexual relationship with the victim as relevant and admissible to demonstrate

his motive to kill her.    Furthermore, the victim’s hearsay statement to

Crummel and Black that she was sleeping with Barksdale against her will was

admissible to show its effect on the listeners.       Specifically, the victim’s

statement provided the impetus for Crummel and Black to contact the Agency,

which, in turn, provided motive for Barksdale to silence the victim by killing

her. The court provided a limiting instruction to the jury, directing it not to

consider the evidence of the sexual relationship for its truth, but, rather, only

as evidence of why the Agency began an investigation.           See N.T. Trial,

12/5/16, at 149. Accordingly, we can discern no abuse of discretion on the

part of the trial court in admitting the evidence in question for the above

limited purposes.

        Finally, Barksdale claims that the trial court abused its discretion by

failing to grant him a new trial on the basis that the verdict was against the

weight of the evidence, where the totality of the evidence on the core issues

of the trial was unreliable, contradictory, and incredible. Barksdale argues

that testimony from two jailhouse informants was “questionable,” the

purported motives suggested by the Commonwealth were actually negated by

its own evidence at trial, and the Commonwealth presented “inconsistent and

irreconcilable evidence regarding the nature of the actions that caused the

[victim’s] injuries and ultimately her death.”      Brief of Appellant, at 60.

Specifically, Barksdale argues that the Commonwealth proceeded under the

                                     - 15 -
J-S84018-17



theory that Barksdale pushed the victim down the stairs and then strangled

her, which was corroborated by the jailhouse informants, Ian Munz and Corey

Williams.     However,   he   alleges   that   the   Commonwealth’s      forensic

anthropologist, Dennis Dirkmaat, Ph.D., testified that the victim’s injuries

were not consistent with falling down stairs. Barksdale further asserts that

the Commonwealth’s suggested motive regarding the abuse report to the

Agency is negated because witnesses confirmed that his sexual relationship

with the victim dated as far back as 2002, and he admitted the nature of his

relationship with the victim to the Agency. Finally, Barksdale asserts that the

Commonwealth failed to preserve and test evidence at the crime scene, and

that testimony regarding the victim’s date of death was inconsistent. He is

entitled to no relief.

      We evaluate challenges to the weight of the evidence under settled

precepts:

         [W]e may only reverse the lower court’s verdict if it is so
         contrary to the evidence as to shock one's sense of justice.
         Moreover, where the trial court has ruled on the weight
         claim below, an appellate court’s role is not to consider the
         underlying question of whether the verdict is against the
         weight of the evidence. Rather, appellate review is limited
         to whether the trial court palpably abused its discretion in
         ruling on the weight claim.

      Commonwealth v. Champney, [] 832 A.2d 403, 408 ([Pa.]
      2003) (citations omitted). Hence, a trial court’s denial of a weight
      claim “is the least assailable of its rulings.” Commonwealth v.
      Diggs, [] 949 A.2d 873, 880 ([Pa.] 2008). Conflicts in the
      evidence and contradictions in the testimony of any witnesses are
      for the fact finder to resolve. Commonwealth v. Tharp, [] 830
A.2d 519, 528 ([Pa.] 2003). As our Supreme Court has further
      explained,

                                     - 16 -
J-S84018-17


          A new trial should not be granted because of a mere conflict
          in the testimony or because the judge on the same facts
          would have arrived at a different conclusion. A trial judge
          must do more than reassess the credibility of the witnesses
          and allege that he would not have assented to the verdict if
          he were a juror. Trial judges, in reviewing a claim that the
          verdict is against the weight of the evidence do not sit as
          the thirteenth juror. Rather, the role of the trial judge is to
          determine that “notwithstanding all the facts, certain facts
          are so clearly of greater weight that to ignore them or to
          give them equal weight with all the facts is to deny justice.”

       Commonwealth v. Widmer, [] 744 A.2d 745, 752 ([Pa.] 2000)
       (citations omitted).

Commonwealth v. Lofton, 57 A.3d 1270, 1273 (Pa. Super. 2012).

       Here, the trial court denied Barksdale’s motion for a new trial and

concluded that the verdict did not shock its sense of justice. Our review of

the record confirms the court’s finding.           The jury was able to view the

testimony of the various witnesses, determine the weight to be given to each

witness’s testimony, and to believe all, part or none of the evidence as it

deemed appropriate. Viewed in its entirety, the evidence of record is neither

so unreliable nor contradictory as to undermine the verdict.           While Dr.

Dirkmaat testified that he “might” have expected to see certain injuries that

were not present had the victim fallen down the stairs, see N.T. Trial, 12/7/16,

at 638, he also noted that he did not know the exact context of where and

how the victim may have fallen down the stairs. 3 Both the Commonwealth’s

____________________________________________


3  The following exchange took place at the end of Dr. Dirkmaat’s direct
examination:




                                          - 17 -
J-S84018-17



____________________________________________


             [ATTORNEY FALBO]: And if I could just ask one more
       question, I’ll pose a hypothetical for you.

              Say you have an 83- year-old female, falls down the stairs
       or slips down the stairs, and then someone were to kneel on her
       chest and strangle her. Would the injuries of blunt-force trauma
       to the ribs be similar? And the broken hyoid bone, could that cause
       that?

             ATTORNEY GROSS: Judge, I’m sorry. I'd object to that. He
       has already testified that he doesn’t address cause or manner of
       death, which is the answer the DA is seeking to elicit.

            THE COURT: I think she’s asking in a hypothetical manner
       whether or not that would have been caused the blunt-force
       trauma that this victim suffered. I will allow him to answer.

             THE WITNESS: In terms of the injuries to the chest and the
       hyoid, again, the injuries to the chest indicate sort of a broad
       impact that’s sort of higher up on the chest and more to the left.
       So even in our report, we talk about that, that that could be
       somebody with weight kneeling on this individual who’s
       osteoporotic, 150 pounds, something that — I don't know the
       number of forces, but that seems reasonable.

              The hyoid is most likely that it’s not a car crash or anything
       like that. So manual strangulation is consistent — this damage is
       consistent with that.

             And then the facial fractures would be — we don’t have
       enough to say anything about an instrument or anything like that,
       but there’s significant forces there. Whether it’s from a fist or an
       instrument or a foot or something like that, we can’t really tell.

             The other aspect of your question, about falling down the
       steps, I would expect if it’s — I don’t know the context. But if it’s
       a long stairway and an osteoporotic, elderly individual, you might
       see other — other fractures, maybe to ribs or, you know, in the
       attempts to set yourself. People falling get a lot of what they call
       Colles fractures and things like that, and we didn’t see any of that.
       And there were no random rib fractures that might not — that
       could be explained by that.



                                          - 18 -
J-S84018-17



experts agreed that strangulation was the likely cause of death.           This

conclusion is consistent with the testimony of jailhouse informants Munz and

Williams, who also corroborated the Commonwealth’s suggested motive, as

well as the manner in which Barksdale attempted to hide the victim’s body.

Finally, Barksdale’s admission to the Agency that he engaged in a sexual

relationship with the victim does not negate the Commonwealth’s suggested

motive. Regardless of his admission, the death of the victim eliminated any

possibility that she might formally accuse him of unwanted sexual contact.

Her death left Barksdale’s self-serving statements immune to refutation by

the victim, thus extinguishing his potential criminal exposure.

       In sum, any conflicts in the evidence and contradictions in the testimony

of any witnesses were for the fact finder to resolve, Tharp, supra, and we

can discern no abuse of discretion on the part of the trial court in concluding

that the verdict does not shock one’s sense of justice. Champney, supra.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/06/2018
____________________________________________


              ATTORNEY FALBO: Thank you.

N.T. Trial, 12/7/16, at 637-38.


                                          - 19 -